Citation Nr: 1229212	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-15 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to an evaluation in excess of 70 percent disabling for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 29 to August 22, 2001, and from March 2002 to June 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Oakland, California.  Jurisdiction was subsequently transferred to St. Paul, Minnesota.

In March 2011, the Veteran's claims were remanded by the Board for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.

A review of the record suggests that the Veteran is raising a claim for service connection for a left ankle disability.  As this issue has not been addressed by the RO, it is hereby referred for appropriate action.


FINDINGS OF FACT

1.  The preponderance of the most probative evidence of record is against finding that the Veteran currently has a right ankle disability that is related to service or any service-connected disability.

2.  In November 2011, the Veteran, by way of his representative, expressed his desire to withdraw the issue of entitlement to an evaluation in excess of 70 percent disabling for PTSD.


CONCLUSIONS OF LAW

1.  Service connection for a right ankle disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).

2.  The criteria for withdrawal of a substantive appeal with respect to the issue of entitlement to an evaluation in excess of 70 percent disabling for PTSD have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for a right ankle disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated April 2007 satisfied the notice requirements of the VCAA with respect to the Veteran's claim.  The notice letter advised the Veteran what information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  

The April 2007 notice letter also explained how VA assigns disability ratings and effective dates.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's service treatment records and VA treatment records have been associated with the claims file.  In that regard, the Board notes that the Board, in its March 2010 remand, directed that the RO obtain all of the Veteran's more recent VA treatment records dated since April 2009 and associate them with the claims file.  Pursuant to the Board's remand directive, in April 2011, the RO obtained copies of all of the Veteran's recent VA treatment records dated since March 2009 and associated them with the claims file.  Based thereon, the Board finds that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2011);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Shortly after the filing of the Veteran's claim, he was provided with a general VA examination in August 2006, which report reflects diagnosed right ankle strain but provided no etiological opinion.  Based thereon, in March 2011, the Board remanded the Veteran's claim so that he could be afforded a new VA examination.  Pursuant to the Board's remand directives, the Veteran was afforded a new VA examination in May 2011.  The May 2011 VA examination report reflects that the examiner reviewed the claims file, interviewed the Veteran, examined him, provided the requested opinions, and provided a thorough rationale for his conclusions.  Therefore, the Board finds that there has been substantial compliance with its remand directives, and that the May 2011 VA examination report is adequate upon which to base a decision with regard to the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

A.  Right Ankle Disability

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" -the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served on active duty from March 2001 to August 2001, and from March 2002 to June 2005.  He claims that he has a right ankle disability as a result of service.  Specifically, the Veteran asserts that in service, a sergeant ran into his running formation and landed directly on his right foot, that he rolled his ankle as a result, and that he now experiences recurrent right ankle sprains as a result.  See Notice of Disagreement, June 2008.

A review of the Veteran's service treatment records indicate that in October 2003 he complained of right knee pain and ankle pain after apparently running in an obstacle course during basic training and falling off a wall, and that subsequent January 2004 service treatment records reflect a history of left ankle trauma, that he was again experiencing left ankle pain (although an x-ray was normal), and that he was diagnosed with a recovering ankle sprain.  

Following service, the Veteran's VA treatment records in are silent as to any complaints of any right ankle problems.  In fact, the Board notes that there is no mention of any history of right ankle problems in a November 2008 physical report, a March 2009 physical rehab consultation report (relating to the Veteran's right leg and right knee), or a March 2010 orthopedic evaluation report (relating to right knee complaints).  The Board notes that a February 2009 occupational therapy record is likewise negative for any right ankle complaints, and it notes that the Veteran is able to stand all day at work and carry 71 pounds repetitively.

Shortly after the Veteran filed his claim, he was afforded an August 2006 general VA examination, when he reported a history of rolling his ankle several times in service "severely" and being prescribed Percocet on one occasion for a week (which the Board notes is not reflected in any of the service treatment records), and that he currently rolled his ankle frequently, approximately once per month.  He reported experiencing weakness, stiffness, swelling, redness, instability, locking, fatigue, and lack of endurance.  He also reported that he walks on the outside of his shoes.  Physical examination revealed tenderness to palpation along the medial malleolus.  Range of motion revealed plantar flexion to 40 degrees, dorsiflexion to 20 degrees, inversion to 30 degrees, and eversion to 15 degrees, and the examiner noted that there was an additional 10 degrees of loss of motion with flare-ups due to pain.  Drawer sign was negative.  An x-ray of the Veteran's right ankle was normal.  The examiner recorded a diagnosis of right ankle strain, but did not provide an etiological opinion.

Pursuant to the Board's March 2011 remand directive, the Veteran was provided with a VA examination in May 2011.  The Veteran reported that he rolled his right ankle during basic training but that he chose not to go to the medical clinic because he thought it would reflect negatively on him.  He reported injuring his right ankle a second time in service jumping off a curb at Ft. Hood, that he went to the medical clinic, an x-ray was normal, and he was given Percocet.  The Veteran reported no other interval injuries or treatment to his right ankle.  The Veteran reported symptoms of morning stiffness, occasional swelling, and feeling like it gives way once a week, but no locking.  The Veteran denied interval treatment or any limitations with activities of daily living, and that he was active at his work, as well as fishing, hunting, and doing outdoor work like snow removal and lawn mowing.  The examiner noted that the Veteran's service treatment records were negative for any right ankle complaints (and the examiner acknowledged that the October 2003 record did not mention which ankle was twisted and that the January 2004 records reflected complaints of left ankle problems), and that the Veteran's ankle (lower extremities except feet), as well as his feet specifically, were noted as normal on examination in March 2007.  The examiner also acknowledged that the August 2006 VA examination report reflected that the claims file was not reviewed, examination identified no objective abnormalities of the right ankle, there was no instability, all ligaments were intact, and that an x-ray was normal, albeit the Veteran's complaint of tenderness was noted and a diagnosis of right ankle strain was recorded.  The examiner also noted that the February 2009 VA orthopedic evaluation record, the February 2009 VA occupational therapy evaluation record, and the recent VA orthopedic records are all silent as to any right ankle complaints, and that the February 2009 occupational therapy record notes that the Veteran is able to stand all day at work and carry 71 pounds repetitively.  

The May 2011 VA examination report reflects that the Veteran reported experiencing right ankle pain, giving way, stiffness, weakness, and swelling, with weekly flare-ups.  Physical examination revealed a normal gait, no evidence of abnormal weight bearing, diffuse tenderness laterally, but not able to be localized, and one soft noise pop when forcibly turned and twisted.  No swelling, instability, or tendon abnormality was noted, and range of motion was normal.  Heel-toe walking was noted as normal and pain free.  An x-ray revealed a small spur at the Achilles insertion.  It was noted that the Veteran was employed as an appliance mover for GE, which involves carrying refrigerators, washers, and dryers, to people's homes, to include climbing up and down stairs.  A diagnosis of a normal right ankle was recorded.  The examiner opined that the Veteran's right ankle complaints were not caused or aggravated by any disease or injury in service.  The examiner explained that there was no documentation of any right ankle problems in service, and that the examiner identified "after 20 years of experience that the subjective complaints are out of proportion to the objective examination, x-ray results, c-file evidence, and history provided," and were not consistent with his current employment in heavy labor.

The Board finds the above opinion of the May 2011 VA examiner to be the most probative evidence of record with regard to whether the Veteran has a right ankle disability that is related to service.  The examiner reviewed the claims file, interviewed the Veteran, examined him, and provided a thorough rationale for his conclusions.  The Board adds that there is no medical opinion of record that contradicts the May 2011 VA examiner's etiological opinion.  While the Board acknowledges that the May 2011 VA examiner recorded a diagnosis of a normal right ankle whereas the August 2006 VA examiner recorded a diagnosis of a right ankle sprain, nonetheless, the May 2011 addressed the Veteran's right ankle complaints and August 2006 diagnosis and opined that there was no relationship between the Veteran's complaints and his service.  

The Board acknowledges that the Veteran, by way of his representative, argues for the first time in his brief that the Board should remand this matter for another VA examination to address whether the Veteran has a right ankle condition secondary to his service-connected right knee disability.  At the same time, however, the Veteran's representative argues in the same brief that the Board should essentially clarify the issue on appeal as for service connection for a left ankle disability and remand for a new VA examination to address such.  In that regard, the Board notes that the Veteran has had several opportunities, including at the August 2006 and May 2011 VA examinations, to raise any concerns he had regarding his right knee affecting his right ankle (yet he clearly chose not to do so, as is the case in all of the VA records discussed above).  The Board notes that "the duty to assist is not always a one-way street," and that the Veteran has an obligation to assist in the development of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board further adds that the Veteran's latter assertion that, in essence, this claim should be recharacterized or clarified as for a left ankle disability tends to negate the credibility of all of his statements in support of his claim regarding his right ankle symptomatology (i.e., identifying his right ankle as the one that is currently experiencing pain, recurrent sprains, etc.), that it has continued since service, and so forth.  In any event, as noted above, the Board has referred the issue of entitlement to service connection for a left ankle disability for adjudication.  

Moreover, the Board notes the inconsistencies in the Veteran's story regarding how he injured his right ankle, as in his notice of disagreement, he alleged only one incident in service during training involving a sergeant landing on his right foot.  However, he reported to the August 2006 VA examiner that he rolled his right ankle "several" times "severely," while reporting to the May 2011 VA examiner that there was a second incident involving jumping off a curb at Ft. Hood after which he sought treatment for the first time.

For these reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for a right ankle disability, and the benefit-of-the-doubt rule is not for application.  There is not an approximate balance of evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

B.  PTSD Rating

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204 (2011).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).  

By way of background, a January 2008 RO decision granted service connection for PTSD and assigned a 50 percent rating, effective June 19, 2005.  The Veteran filed a June 2008 notice of disagreement.  An April 2009 rating decision granted a higher, 70 percent rating, effective June 19, 2005.  In March 2011, the Board remanded the Veteran's claim so that he could be provided with a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Subsequently, in November 2011, the Veteran's representative filed a written withdrawal of that issue on appeal.  In view of the Veteran's expressed desire, further action with regard to his claim for a higher initial rating is not appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2011).  The Board does not have jurisdiction over this withdrawn issue and must dismiss this appeal.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).  


ORDER

Entitlement to service connection for a right ankle disability is denied.


The issue of entitlement to an evaluation in excess of 70 percent disabling for PTSD is dismissed without prejudice.



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


